Citation Nr: 1545788	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to additional compensation benefits for a dependent spouse for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1953 to September 1955.  He died on April [redacted], 2011.  The appellant is his surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 determination of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Regional Office (RO) in Nashville, Tennessee, certified this claim to the Board for appellate review. 

The appellant and her daughter testified in support of this claim during a video conference hearing held before the undersigned Veterans Law Judge in July 2015.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO took action resulting in an increase in the Veteran's combined disability rating from 10 to 90 percent, thereby entitling the Veteran to, and raising a claim for, additional compensation for a dependent spouse.  

2.  At the time, the claims file contained multiple documents establishing that the Veteran had a dependent spouse, including, in part, a Declaration of Marital Status, a Marriage Certificate and a letter from the appellant discussing her 48-year marriage to the Veteran.

3.  By letter dated April 2008, VA implicitly denied the raised claim for additional compensation benefits for a dependent spouse, a denial the Veteran did not appeal.


CONCLUSION OF LAW

The criteria for entitlement to additional compensation benefits for a dependent spouse for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1115, 5121 (West 2014); 38 C.F.R. §§ 3.204, 3.205, 3.1000 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his or her own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The appellant in this case does not assert that VA violated its duty to notify, including during her July 2015 hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), that there are any outstanding records VA should obtain on her behalf, or that VA should obtain a medical opinion in support of this appeal.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

The Veteran died on April [redacted], 2011.  The appellant, his surviving spouse, filed a VA Form 21-601 (Application for Accrued Amounts Due a Deceased Beneficiary) in May 2011.  In her application for such benefits, she referred to a March 2008 rating decision, in which the RO increased the Veteran's disability rating, but failed to pay him additional compensation for a dependent spouse.  The RO accepted this application as a timely claim for additional compensation benefits for a dependent spouse, for accrued benefits purposes.  See 38 U.S.C.A. § 5121(c) (West 2014); 38 C.F.R. § 3.1000(c) (2015).  

The appellant did not request substitution.  She did not file a VA Form 21-534 (Application for DIC, Death Pension & Accrued Benefits by Spouse or Child) or a VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant), either of which may be accepted as both a claim for accrued benefits and substitution, see 38 C.F.R. § 3.1010(c)(2), or submit any other communication indicating a desire to substitute for the deceased Veteran.  The RO did not consider such a claim.  

The law governing claims for accrued benefits provides that, upon the death of a veteran, certain individuals may be paid periodic monetary benefits to which the veteran was entitled at the time of his or her death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the death occurred.  38 U.S.C.A. § 5121(a)(1), (2) (West 2014); 38 C.F.R. § 3.1000 (2015). 

A claim for accrued benefits is separate from, but derivative of, any claim that the Veteran filed prior to his death.  In other words, the appellant takes any claim of the Veteran as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Hence, in order for an appellant to be entitled to accrued benefits, the Veteran must have had a claim for VA benefits pending at the time of his death or have been entitled to such benefits under an existing rating or decision. Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

Here, the appellant does not assert that the benefits to which the Veteran was entitled at the time of his death are due and unpaid.  She essentially asserts that, on the date of death, there existed a pending claim for additional compensation for a dependent spouse to which the Veteran was entitled.  According to the Board's review of the Veteran's electronic files, however, the record indicates otherwise.  

The Veteran filed an initial claim for VA compensation benefits in September 1955.  The RO granted this claim by rating decision dated February 1956.  At the time of the decision, the Veteran was unmarried, but in the letter notifying him of this decision, the RO listed various circumstances that affected the payment of his compensation, including dependency status.  

The Veteran must have been aware of the importance of notifying VA of his marital status because, in April 1958, May 1959 and September 1959, he submitted documents showing that he had gotten married and then divorced.  

In September 1960, he submitted a Marriage Certificate reflecting his recent marriage to the appellant and, in October 1960, he followed up by submitting a Declaration of Marital Status naming the appellant as his spouse.  In a VA Form 22-1907 (Rehabilitation And Education File) dated February 1961, VA acknowledged that the Veteran had a spouse.  In August 1979, the Veteran filed a claim for vocational rehabilitation benefits indicating that he remained married.  

During this time period, the Veteran was in receipt of a combined disability rating of less than 30 percent, which means he was not entitled to additional compensation for a dependent spouse.  See 38 U.S.C.A. § 315 (1977) (allowing for such compensation when in receipt of a combined disability rating of at least 50 percent); see also Public Law 95-479, effective October 1, 1978 (amending 38 U.S.C.A. 
§ 315, now numbered 38 U.S.C.A. § 1115, to provide such compensation when in receipt of a combined disability rating of not less than 30 percent).  

In October 2007, the Veteran filed claims for an increased rating for his service-connected hearing loss and service connection for tinnitus.  He referred VA to various documents he submitted in support of these claims, including a written statement from his wife, the appellant, dated March 2008.  According to this statement, the appellant was honored to marry the Veteran in September 1960 and, at that point, their marriage had lasted 48 years.  

By rating decision dated March 2008, the RO increased the rating assigned the Veteran's hearing loss to 90 percent, granted service connection for tinnitus and assigned that disability a 10 percent rating.  This RO's action in this regard resulted in an increase in the Veteran's combined disability rating from 10 to 90 percent, thereby entitling the Veteran to, and raising a claim for, additional compensation for a dependent spouse.  See Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) (claimant's entitlement to additional compensation for dependents is premised on any rating decision satisfying the statutory criteria for such a benefit). 

Despite an overwhelming amount of evidence of record establishing that the Veteran had a dependent spouse, by letter dated in April 2008, the RO informed him that he was being paid as a single veteran with no dependents and that if he wished to receive additional compensation for a dependent, he had to submit a Declaration of Marital Status.  The Veteran never responded and the next correspondence VA received related to the Veteran was from the appellant, mentioning the Veteran's April [redacted], 2011 death.

In documents dated October 2011, November 2011 and February 2013 and during her July 2015 hearing, the appellant questioned why the Veteran was never paid additional compensation for a dependent spouse when, in 2008, there was ample evidence of record establishing the existence of such a spouse.  She pointed out that, in its April 2008 letter notifying the Veteran of his award of increased benefits, VA acknowledged receiving a letter from her, a letter mentioning her 48-year marriage to the Veteran.  She also pointed out evidence submitted in the 1960s establishing her existence as the Veteran's dependent spouse.  

The Board agrees completely with all of the appellant's contentions.  In 2008, there was sufficient evidence of record, including a Declaration of Status of Dependents, establishing the Veteran's entitlement to additional compensation for a dependent spouse.  There was also sufficient evidence of record establishing that, after the Veteran filed that document in the 1960s, he remained married to the same woman - the appellant.  VA nonetheless requested the Veteran to submit the same evidence in April 2008.   

The appellant testified that, at the time VA made the request, the Veteran struggled with his health and both he and the appellant were confused with the wording in the notification that he was being paid as a single veteran with no dependents.  They allegedly believed that that meant the Veteran was single before entering the service.  The appellant pointed out that nobody explained to them the meaning of this notice and, given that they had already submitted evidence of their marriage, they did not act further in response.  

Again, the Board does not doubt these assertions.  Had VA not provided the Veteran the April 2008 notification letter, the appellant would prevail in this claim.  Unfortunately, however, given the wording of the letter, it constitutes notice not only of the increase of VA compensation awarded but also an implicit denial of additional compensation for a dependent spouse, a denial the Veteran did not appeal.  See Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) (in certain circumstances, a claim for benefits will be deemed to have been denied and thus finally adjudicated even if VA did not expressly address that claim in its decision).  While the Veteran and the appellant might not have understood why VA was requesting documentation they already submitted, the letter clearly indicates that, in the absence of a response, including in the form of an appeal, no additional compensation for a dependent spouse would be paid.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010).  Follow-up, either by contacting VA with an inquiry or appealing the determination, was necessary.

Inasmuch as the Veteran did not act in response to VA's implicit denial of additional compensation for a dependent spouse, including by appealing it, that April 2008 denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Due to the finality of that decision, when the appellant later requested the same benefit, but for the purpose of accrued benefits, no claim for additional compensation for a dependent spouse was pending.  Based on this, it is inconsequential that the Veteran was actually entitled to this benefit at the time of his death.  Rather, the accrued benefits claim must be denied based on the absence of a prerequisite pending claim for additional compensation for a dependent spouse.  38 U.S.C.A. § 5121(a)(1), (2); 38 C.F.R. § 3.1000. 



ORDER

Additional compensation benefits for a dependent spouse for accrued benefits purposes is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


